Order entered August 9, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-16-00581-CV

                  MARTIN FISHMAN AND ROBERT BRODY AS
             TRUSTEE, INDIVIDUALLY AND DERIVATIVELY, Appellants

                                              V.

 C.O.D. CAPITAL CORP. D/B/A C.O.D. FRIENDLY AND LOWELL BURK, Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-12916

                                          ORDER
       We GRANT appellants’ August 8, 2016 unopposed motion for extension of time to file

appellants’ brief and ORDER appellants’ brief filed no later than September 12, 2016.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE